UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                                              November 24, 2010
                                     No. 09-4271

                          UNITED STATES OF AMERICA

                                          v.

                       LAWRENCE SCOTT WARD, Appellant

                           (E.D. Pa. No. 2-08-cr-00148-001)

Present:      SCIRICA, FUENTES and JORDAN, Circuit Judges

              Unopposed Motion by Appellant to Publish the Court’s Opinion
              dated October 27, 2010.

                                                    Respectfully,
                                                    Clerk/arl

_________________________________ORDER________________________________

The foregoing Unopposed Motion by Appellant to Publish the Court’s Opinion dated
October 27, 2010, is hereby GRANTED.

                                                    By the Court,

                                                    /s/ Kent A. Jordan
                                                    Circuit Judge

Dated: 24 November 2010